UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     TERESA K. DAY,                                  DOCKET NUMBER
                         Appellant,                  DA-0841-16-0297-R-1

                  v.

     OFFICE OF PERSONNEL                             DATE: December 7, 2016
       MANAGEMENT,
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL *

           James R. Hefflin, Newport Beach, California, for the appellant.

           Sarah Murray, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         On November 21, 2016, the Board issued a final order in Teresa K. Day v.
     Office of Personnel Management, MSPB Docket No. DA-0841-16-0297-I-1,
     dismissing the appellant’s petition for review as withdrawn. We REOPEN this
     appeal pursuant to 5 C.F.R. § 1201.118 for the purpose of clarifying the basis for


     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     the appellant’s request to withdraw her petition for review, still DISMISSING the
     petition for review as withdrawn with prejudice to refiling.
¶2        The appellant filed a petition for review of the May 27, 2016 initial decision
     in this case, which dismissed her appeal for lack of jurisdiction. Initial Appeal
     File, Tab 8, Initial Decision; Petition for Review (PFR) File, Tab 1.            On
     August 29, 2016, the appellant, through her designated representative, submitted
     a pleading seeking to withdraw her petition for review based on two pending
     appeals in the Board’s Dallas Regional Office. PFR File, Tab 5. The agency has
     not objected to the appellant’s request to withdraw the petition for review.
¶3        Finding that withdrawal is appropriate under these circumstances, we
     DISMISS the petition for review as withdrawn with prejudice to refiling.
¶4        The initial decision of the administrative judge is final. Tit le 5 of the Code
     of Federal Regulations, section 1201.113 (5 C.F.R. § 1201.113).

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit. You must submit your request to the
     court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
     that normally it does not have the authority to waive this statutory deadline and
     that filings that do not comply with the deadline must be dismissed. See Pinat v.
     Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
                                                                                   3

         If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,     at   our    website,   http://www.mspb.gov/appeals/uscode.htm.
Additional         information     is   available    at   the    court’s   website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
         If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. T he
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                               ______________________________
                                             Jennifer Everling
                                             Acting Clerk of the Board
Washington, D.C.